Citation Nr: 0803326	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO. 97-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Whether the payment of attorney fees in the amount of 
$1069.36, based on a February 24, 2006 rating decision, were 
correctly calculated. 

(The following issues are the subject of a separate decision 
and will be sent to the veteran and his attorney under 
separate cover: Entitlement to service connection for 
disability of the 2nd, 3rd, 4th, and 5th fingers of the right 
hand, claimed as ankylosis; entitlement to increased ratings 
for hypertensive cardiovascular disease and for the residuals 
of a fractured right thumb; entitlement to a permanent and 
total rating for pension purposes; entitlement to a total 
rating due to unemployability caused by service-connected 
disabilities; and entitlement to an effective date prior to 
August 1, 1990, for additional compensation for dependents.)

(The issue of entitlement to Survivors and Dependents 
Educational Assistance under Chapter 35, Title 38, United 
States Code is the subject of a separate decision and will be 
sent to the veteran and his attorney under separate cover.)


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 
1953. The appellant is the veteran's attorney.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision by the RO.

In VA Form 9, received in February 2007, the veteran raised 
contentions to the effect that an effective date earlier than 
January 10, 2005 was warranted for a 60 percent rating for 
the veteran's service-connected hypertensive cardiovascular 
disease. In a communication, dated in December 2007, the 
appellant raised contentions to the effect that he is 
entitled to the payment of attorney fees from past-due 
benefits for the period from July 12, 2006 through October 
31, 2006. Neither of those claims has been certified to the 
Board on appeal nor has either been developed for appellate 
purposes. Therefore, the Board has no jurisdiction over 
either claim and neither will be considered below. 
38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2007); 38 C.F.R. 
§ 20.101 (2007). However, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The May 2001 fee agreement between the veteran and the 
appellant meets the basic statutory and regulatory 
requirements for payment of attorney fees for past-due 
benefits.

2. In March 2001, the Board confirmed and continued a 
30 percent rating for the veteran's service-connected 
hypertensive cardiovascular disease. 

3. In February 2002, the United States Court of Appeals for 
Veterans Claims vacated the Board's March 2001 decision and 
remanded that matter to the Board for further adjudication.

4. By a rating action on February 24, 2006, the RO raised the 
rating for the veteran's service-connected hypertensive 
cardiovascular disease from 30 percent to 60 percent, 
effective January 10, 2005. 

5. The RO's February 24, 2006 rating action raised the 
combined rating for all of the veteran's service-connected 
disabilities to 80 percent resulting in past due benefits 
being paid to the veteran, effective January 10, 2005. 

6. The RO withheld 20 percent of past due benefits awarded, 
calculated in the amount of $1069.36 as representing the 
maximum attorney fees payable.


CONCLUSION OF LAW

Attorney fees from past due benefits calculated in the amount 
of $1069.36 based on the February 24, 2006 rating decision 
were correctly calculated and the requirements for additional 
attorney fees based on that decision have not been met. 38 
U.S.C.A. § 5904 (West 2002 and Supp. 2007); 38 C.F.R. § 
20.609 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends attorney fees in the amount of 
$1069.36, based on a February 24, 2006 rating decision, were 
incorrectly calculated. Therefore, he suggests that he is 
entitled to a greater amount of attorney fees.

In August 2006, the RO calculated the amount of the attorney 
fees in question. Although the appellant does not agree with 
the figure of $1069.36 he has not cited, and the evidence 
does not show, any specific errors made by the RO which would 
result in any greater attorney fees based on the February 24, 
2006 rating action. Absent such errors, the Board finds no 
miscalculation in the amount of payment due the appellant. 
Accordingly, the appeal is denied.

As a preliminary matter Board must ensure that the VA's "duty 
to notify" and "duty to assist" obligations has been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006). In this regard, the veteran and the 
appellant do not appear to have been provided notice 
consistent with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) in connection with this appeal. 
However, this case involves the application of VA law and 
regulations pertaining to the payment of attorney fees from 
past-due benefits. The law and not the facts are dispositive, 
and therefore, no amount of evidentiary development will 
change the result. See, e.g., Manning v. Principi, 16 Vet. 
App. 534 (2002); see also, VAOGCPREC5-2004 (June 23, 2004). 
Accordingly, the Board will proceed with a decision on the 
merits and avoid unnecessary delay in resolving this appeal.

In March 2001, the Board confirmed and continued 30 percent 
for hypertensive cardiovascular disease. The veteran 
disagreed with that decision and filed a timely appeal with 
the United States Court of Appeals for Veterans Claims 
(Court).

In May 2001, the veteran appointed the appellant to represent 
him in this case. At that time, the veteran and the appellant 
entered into a fee agreement which met the basic statutory 
and regulatory requirements for payment of attorney fees in 
the amount of 20 percent from past-due benefits. 38 U.S.C.A. 
§ 5904 (West 2002 and Supp. 2007); 38 C.F.R. § 20.609 (2007).

In February 2002, the Court vacated the Board's March 2001 
decision and remanded the issue of an increased rating for 
hypertensive cardiovascular disease for further adjudication.

In September 2003, the Board remanded the matter for further 
development.

By a rating action on February 24, 2006, the RO raised the 
rating for the veteran's service-connected hypertensive 
cardiovascular disease from 30 percent to 60 percent, 
effective January 10, 2005. That action raised the combined 
rating for all of the veteran's service-connected 
disabilities to 80 percent, effective January 10, 2005. That 
action also made the appellant eligible for attorney fees in 
the amount of twenty percent of past due benefits.

Generally, payment of monetary benefits based on increased 
award of compensation commences on the first day of the 
calendar month following the month in which the award became 
effective. 38 C.F.R. § 3.31 (2007). However, beneficiaries 
are deemed to be in receipt of monetary benefits during the 
period between the effective date of the award and the date 
payment commences. Id. Payment of associated attorney's fees 
is based on the total amount of recurring cash payments which 
accrued between the effective date of the award and the date 
of the grant of the benefit by VA or an appellate court. 
38 C.F.R. § 20.609(h)(3)(i).

In April 2006, the RO notified the veteran that the increased 
payment would commence February 1, 2005 and that the 
appellant was entitled to attorney fees for the period from 
February 1, 2005 through February 24, 2006, the date of the 
VA decision which awarded that benefit. 

In April 2006, the RO audited the veteran's account and noted 
that the veteran had been paid for a veteran with one 
dependent at the 60 percent rate for the period from February 
1, 2005 through February 24, 2006. Further, the RO noted that 
for the entire period, the veteran had been paid at the rate 
effective December 1, 2005 or $954.00 per month. It did not 
recognize that a different rate had been in effect prior to 
that time. 

During the April 2006 audit, the RO correctly noted that it 
should have been paying the veteran at the 80 percent rate 
for a veteran with one dependent; however, in computing the 
amount that it owed the veteran, it used the 80 percent rate 
effective December 1, 2004 or $1331.00 per month. It did not 
recognize the increase in that rate due to legislative 
change, effective December 1, 2005. 

The RO then subtracted the amount it had paid the veteran 
from the amount it owed the veteran. As a result of those 
calculations the RO determined that for the period from 
February 1, 2005 through February 24, 2006, the veteran was 
owed $4825.60 of which $965.12 was for attorney fees.

In August 2006, the RO again audited the veteran's account 
and found that for the period from February 1, 2005, through 
November 30, 2005, it had paid the veteran at the 60 percent 
rate for a veteran with one dependent or $917.00 per month. 
That rate had been effective since December 1, 2004. The RO 
further noted that due to a legislative change, it had paid 
the veteran at the 60 percent rate or $954.00 per month, from 
December 1, 2005, through February 24, 2006,. 

Following the audit, the RO again noted that the veteran 
should have been paid at the 80 percent rate for a veteran 
with one dependent. The RO further noted that for the period 
from February 1, 2005, through November 30, 2005, the veteran 
had been due $1331.00 per month, effective December 1, 2004. 
The RO also stated that from December 1, 2005, through 
February 24, 2006, the veteran had been due $1385.00 per 
month, effective December 1, 2005, the date of a legislative 
change. 
The RO then subtracted the amount it had paid the veteran 
from the amount it owed the veteran. As a result of those 
calculations the RO found that it owed the veteran $5346.80 
in past due benefits, of which $1069.36 was for attorney 
fees. 
By initially withholding $965.12 instead of $1069.36 for 
attorney fees, the RO concluded that it had paid the veteran 
excess compensation in the amount of $104.24. 

In January 2007, the RO requested that the veteran return 
$104.24, so it could forward that amount to the appellant. 
However, the appellant objected, noting that VA was to pay 
the attorney fees directly to him (the appellant). In 
December 2007, the attorney further noted that he had not 
received either $965.12 or $1069.36. 

In any event, the appellant contends, correctly, that he is 
eligible to be directly paid attorney fees for the period 
from February 1, 2005 through February 24, 2006. However, he 
suggests that the RO has still not computed the amount of 
fees properly. In making that assertion, he does not identify 
any specific errors made by the RO in its latest audit of 
August 2006. Rather, he states that the amounts cannot 
possibly be correct using the VA payment charts. 

In April 2006, the RO acknowledged that it did not properly 
calculate the amount of VA compensation paid or owed to the 
veteran for the period from February 1, 2005 through February 
24, 2006. However, in its August 2006 audit, RO used the 
correct compensation rate tables set forth in M21-1, Part I, 
Appendix B for the 60 and 80 percent rates for a veteran with 
one dependent. The RO set forth the proper effective dates 
for the veteran's compensation and took into account the 
effective dates of the legislative changes. The RO also 
correctly used the 20 percent rate cited in the May 2001 
attorney fee agreement in calculating the amount of 
attorney's fees from past due benefits. In this regard, the 
appellant does not cite and the evidence does not show that 
in August 2006, the RO made any mathematical errors in 
calculating those fees. Accordingly, for the period from 
January 11, 2005 through February 24, 2006, the Board finds 
that appellant is owed attorney's fees in the calculated 
amount of $1069.36. 

In arriving at this decision, the Board notes that the 
appellant may already have received a portion of the attorney 
fees in question. In December 2007, he acknowledged that for 
the period in question he had received attorney fees from the 
veteran in the amount of $104.24. Accordingly, any further 
computation of attorney fees should take that fact into 
account.


ORDER

Attorney fees from past due benefits in the amount of 
$1069.36 based on the February 24, 2005 rating decision were 
correctly calculated, and the benefit sought on appeal is 
denied.



	           ______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


